Citation Nr: 1002901	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1994 and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD, assigning a 10 percent evaluation, left ear hearing 
loss, assigning a noncompensable evaluation, left ear 
tinnitus, assigning a 10 percent evaluation, and a healed 
left tympanic membrane perforation, assigning a 
noncompensable evaluation.  In June 2007, the Veteran 
submitted a notice of disagreement (NOD) with regard to the 
issue of PTSD only.  He subsequently perfected his appeal in 
August 2007.  His case is currently under the jurisdiction of 
the RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented sworn testimony 
during a Travel Board hearing in Pittsburgh, Pennsylvania, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In February 2008, the Veteran filed a claim of entitlement to 
an increased disability rating for his "ears."  In 
May 2008, the RO continued the Veteran's 10 percent 
evaluation for left ear tinnitus.  In January 2009, the RO 
continued the Veteran's noncompensable evaluation for left 
ear hearing loss.  However, the RO has yet to adjudicate the 
Veteran's claim for an increased rating for a healed left 
tympanic membrane perforation.  Thus, the claim of 
entitlement to a compensable disability rating for a healed 
left tympanic membrane perforation is REFERRED to the RO for 
further action.




FINDING OF FACT

The Veteran's service-connected PTSD is manifested by mild 
symptoms, including impairment in sleep with nightmares and 
hypervigilance.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

Additionally, the March 2006 notice letter informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  There is no indication 
that the Veteran has received any private psychiatric 
treatment.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected PTSD in April 2006.  The examination 
involved a review of the claims file and a thorough history 
and examination of the Veteran.  Therefore, the Board finds 
that the examination is adequate for determining the 
disability rating for the Veteran's PTSD.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Additionally, there is no evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned an initial 10 percent 
evaluation under Diagnostic Code 9411 for his service-
connected PTSD, effective March 15, 2005.  He seeks a higher 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 
10 percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, the General Rating Formula for Mental 
Disorders is used.  The General Rating Formula provides that 
a 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
Veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA psychiatric 
examination in April 2006.  At that time, the Veteran 
reported nightmares once to twice a month that awaken him, 
occasional trouble falling asleep, and very light sleep.  The 
Veteran also related that he avoids watching war movies or 
news reports about Iraq and being around guns and fireworks.  
The examiner indicated that the Veteran experiences 
discomfort around parked cars, backpacks, and piles of trash, 
as well as difficulty being in large crowds.  The Veteran 
denied trouble with his marriage or job, emotional 
detachment, lack of concentration, and social withdrawal.  
The examiner observed that the Veteran was alert and oriented 
with no signs or symptoms of psychosis, spoke in normal tones 
with relevant, coherent, goal-directed, and organized 
conversation, and did not appear to be depressed or 
manifestly anxious.  He also noted that the Veteran's memory 
and intellect appeared to be intact without any ongoing 
impairments in insight or judgment with regard to everyday 
affairs.  The examiner concluded that the Veteran's PTSD 
symptoms were "quite mild," and assigned him a GAF score of 
70-75.

The claims file also includes VA psychiatric treatment 
records.  The Veteran's treating VA psychiatrist noted that 
the Veteran experiences nightmares and difficulty sleeping 
and that he is prescribed Ativan to help him sleep.  The 
nightmares are more frequent during stressful times and range 
in frequency from once a month to once a week.  The VA 
psychiatrist also indicated that the Veteran was 
hypervigilant around parked cars and occasionally experienced 
impaired impulse control.  He observed no suicidal ideation, 
memory loss, or impairment of thought.  The treating VA 
psychiatrist described the Veteran's PTSD symptoms as mild 
and assigned him GAF scores ranging from 65 to 75.

In addition to the medical evidence of record, the Veteran's 
wife also submitted a statement on his behalf in July 2007.  
Her statement reiterated the Veteran's difficulty sleeping 
and startle response to fireworks.  She also indicated that 
the Veteran has, on occasion, punched or kicked her in his 
sleep.  When she has asked him about it, he reports having 
had "weird dreams."

The Veteran and his wife appeared and testified before a 
Decision Review Officer at the RO in January 2008 and the 
Veteran before the undersigned Veterans Law Judge at the RO 
in September 2009.  He testified concerning his experiences 
in Iraq, as well as regarding current impairment related to 
his PTSD.  His wife testified regarding the Veteran's sleep 
impairment and his caution in everyday activities.

The medical and other evidence of record does not establish 
that the Veteran's service-connected PTSD warrants more than 
a 10 percent disability rating.  He does not experience 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  There is no indication that the 
Veteran experiences depressed mood, panic attacks, or mild 
memory loss to warrant a higher rating of 30 percent.  
Rather, the evidence indicates that the Veteran's PTSD 
symptoms are controllable and do not significantly interfere 
with his marriage, job, or overall functioning.  The Board 
notes that the Veteran asserts that he experiences mild 
memory loss.  See NOD, June 2007.  However, there is no 
evidence to support this assertion.  Notably, the April 2006 
VA examiner and the Veteran's VA treating psychiatrist 
indicated that his memory was intact.  As such, an increased 
rating for PTSD is not warranted.

Additionally, there is no evidence indicating that the 
severity of the Veteran's PTSD has fluctuated throughout the 
appeals period to warrant staged ratings.  Thus, the 
assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability is not contemplated by the rating schedule or 
identify any factors which may be considered to be 
exceptional or unusual with respect to the Veteran's service-
connected PTSD.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  Additionally, 
there is no indication that the Veteran's service-connected 
disability has required him to miss work or that it has 
interfered with his ability to maintain employment.  Notably, 
the Veteran denied that his PTSD caused him to miss work.  
See BVA hearing transcript, September 2009.  Thus, the Board 
finds that the Veteran's service-connected PTSD has not been 
shown to cause marked interference with employment beyond 
that contemplated by the rating schedule.  Additionally, it 
has not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Accordingly, the Board finds that the claim of entitlement to 
an initial disability rating in excess of 10 percent for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


